                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

FLANDO SELVY                                                                PLAINTIFF

v.                       CASE NO. 3:19-CV-00005 BSM

MIKE ALLEN, et al.                                                        DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 18th day of January 2019.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
